DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
It should be noted that claims 5, 8, 9, 15 and 18-19 will be allowable if double patenting reject is overcome.
 					Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Instant Application
Patent No. 10,950,271
(Claim 1)
1. A computer-implemented method comprising: detecting, by a processor, a first object within frames of a video; determining whether the first object performs a first gesture or a second gesture; based on determining that the first object performs the first gesture, selecting a first virtual animal of a plurality of virtual animals as a visualization; based on determining that the first object performs the second gesture, selecting a second virtual animal of the plurality of virtual animals as the visualization; and adding the visualization as a new object into the frames of the video.


















(Claim 2)
2. The computer-implemented method of claim 1, further comprising: detecting, by the processor, physical displacement of a first portion of the first object relative to a second portion of the first object across the frames of the video; and selecting a virtual animal from the plurality of virtual animals based on a type of gesture performed by the first object corresponding to the physical displacement.

(Claim 3)
3. The computer-implemented method of claim 1, further comprising: providing a list comprising a set of objects, a set of object states associated with the set of objects, and a set of events, wherein the set of objects are associated with one or more images of a user and each object from the set of objects has at least one object state triggering at least one event from the set of events in the video and each object state is associated with at least one point of the object of the set of objects, wherein the first object is in the list; tracking the first object across two or more frames of the video, the first object having a first object state; identifying a change in the first object state of the first object to a second object state; determining that the second object state of the first object matches a state from the set of object states; and in response to determining the match, triggering at least one event of the set of events in the video.

(Claim 4)
4. The computer-implemented method of claim 3 further comprising: detecting a face of the user within the frames of the video, the face including a set of landmark paints corresponding to facial features; and aligning a mesh with the face of the 

(Claim 5)
5. The computer-implemented method of claim 1, further comprising: determining that the first gesture corresponds to one of a plurality of eyes of the first object being closed; selecting a virtual cat as the virtual animal in response to determining that the first gesture corresponds to one of a plurality of eyes of the first object being closed; and turning the first object into the virtual cat in the frames of the video in response to determining that the first gesture corresponds to one of a plurality of eyes of the first object being closed.





(Claim 6)
6. The computer-implemented method of claim 1, wherein the visualization is added after a time delay from when a first portion of the first object is physically displaced relative to a second portion of the first object, and wherein the visualization is removed from the video in case of detecting a state of the first object, such that the state of the first object corresponds to an average state of the first object based on at least one state prior to a physical displacement that triggered replacement of the at least the portion of the first object.

(Claim 7)
7. The computer-implemented method of claim 1, wherein the visualization is selected at random from the plurality of visualizations, and wherein 

(Claim 8)
8. The computer-implemented method of claim 1, further comprising: determining that the first gesture corresponds to raising a nose of the first object with a finger; selecting a virtual pig as the virtual animal in response to determining that the first gesture corresponds to raising the nose of the first object with the finger; and turning the first object into the virtual pig in the frames of the video in response to determining that the first gesture corresponds to raising the nose of the first object with the finger.





(Claim 9)
9. The computer-implemented method of claim 1, further comprising: determining that the first gesture corresponds to showing horns on the first object with fingers; selecting a virtual deer as the virtual animal in response to determining that the first gesture corresponds to showing horns on the first object with fingers; and turning the first object into the virtual deer in the frames of the video in response to determining that the first gesture corresponds to showing horns on the first object with fingers.





(Claim 10)
10. The computer-implemented method of claim 1, wherein the video comprises a real-time video stream, wherein detecting the first gesture comprises detecting that a first facial portion has been moved relative to a second facial portion, wherein the visualization comprises a first visualization corresponding to physical displacement of the first facial portion relative to the second facial portion, and wherein a second visualization of the plurality of visualization 






(Claim 11)
11. A system, comprising: one or more processors of a mobile computing device; and a non-transitory processor-readable storage medium storing processor executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: detecting a first object within frames of a video; determining whether the first object performs a first gesture or a second gesture; based on determining that the first object performs the first gesture, selecting a first virtual animal of a plurality of virtual animals as a visualization; based on determining that the first object performs the second gesture, selecting a second virtual animal of the plurality of virtual animals as the visualization; and adding the visualization as a new object into the frames of the video.













(Claim 12)
12. The system of claim 11, wherein the operations further comprise: detecting physical displacement of a first portion of the first object relative to a second portion of the first object across the frames of the video; and selecting a virtual animal from the plurality of virtual animals based on a type of gesture performed by the first object corresponding to the physical displacement.


13. The system of claim 11, wherein the operations further comprise: providing a list comprising a set of objects, a set of object states associated with the set of objects, and a set of events, wherein the set of objects are associated with one or more images of a user and each object from the set of objects has at least one object state triggering at least one event from the set of events in the video and each object state is associated with at least one point of the abject of the set of objects, wherein the first object is in the list; tracking the first object across two or more frames of the video, the first object having a first object state; identifying a change in the first object state of the first object to a second abject state; determining that the second object state of the first object matches a state from the set of object states; and in response to determining the match, triggering at least one event of the set of events in the video.

(Claim 14)
14. The system of claim 13, wherein the operations further comprise: detecting a face of the user within the frames of the video, the face including a set of landmark points corresponding to facial features; and aligning a mesh with the face of the user, the mesh containing a set of feature reference points, each feature reference point corresponding to a landmark paint of the set of landmark points, wherein the second object state comprises a facial gesture, wherein the change from the first object state to the second object state corresponds to movement of 2 first portion of landmark points relative to one or more feature reference points of the mesh, indicating movement of the first portion of landmark points on the face of the user, white a second portion of landmark points remains aligned with corresponding feature reference points of the mesh.


(Claim 15)
15. The system of claim 11, wherein the operations further comprise: determining that the first gesture corresponds to one of a plurality of eyes of the first object being closed; selecting a virtual cat as the virtual animal in response to determining that the first gesture corresponds to the first gesture corresponds to one of a plurality of eyes of the first object being closed.





(Claim 16)
16. The system of claim 11, wherein the visualization is added after a time delay from when a first portion of the first object is physically displaced relative to a second portion of the first object, and wherein the visualization is removed from the video in case of detecting a state of the first object, such that the state of the first object corresponds to an average state of the first object based on at least one state prior to a physical displacement that triggered replacement of the at least the portion of the first object.

(Claim 17)
17. The system of claim 11, wherein the visualization is selected at random from the plurality of visualizations, and wherein the visualization is removed from the video in case of detecting change of a state of the first object from a current state to another state opposite to the current state.

(Claim 18)
18. The system of claim 11, wherein the operations further comprise: determining that the first gesture corresponds to raising a nose of the first object with a finger; selecting a virtual pig as the virtual animal in response to determining that the first gesture corresponds to raising the nose of the first object with the finger; and turning the first object into the virtual pig in the frames of the video in response to determining that the first gesture corresponds to raising the nose of the first object with the finger.







19. The system of claim 11, wherein the operations further comprise: determining that the first gesture corresponds to showing horns on the first object with fingers; selecting a virtual deer as the virtual animal in response to determining that the first gesture corresponds to showing horns on the first object with fingers; and turning the first object into the virtual deer in the frames of the video in response to determining that the first gesture corresponds to showing horns on the first object with fingers.




(Claim 20)
20. Anon-transitory processor-readable storage medium storing processor executable instructions that, when executed by a processor of a machine, cause the machine to perform operations comprising: detecting a first object within frames of a video; determining whether the first object performs a first gesture or a second gesture; based on determining that the first object performs the first gesture, selecting a first virtual animal of a plurality of virtual animals as a visualization; based on determining that the first object performs the second gesture, selecting a second virtual animal of the plurality of virtual animals as the visualization; and adding the visualization as a new object into the frames of the video.












1. A computer-implemented method comprising: detecting, by a processor of a mobile computing device, a first object within frames of a video; detecting, by the processor of the mobile computing device, physical displacement of a first portion of the first object relative to a second portion of the first object across the frames of the video; selecting, by the mobile computing device, a virtual animal from a plurality of virtual animals as a visualization based on a type of gesture performed by the first object corresponding to the physical displacement, the selecting comprising: determining whether the physical displacement comprises a first gesture performed by the first object or a second gesture performed the first object; based on determining that the physical displacement comprises the first gesture performed by the first object, selecting a first virtual animal of the plurality of the physical displacement comprises the second gesture performed by the first object, selecting a second virtual animal of the plurality of virtual animals as the visualization; and in response to detecting the physical displacement, adding, by the mobile computing device, the visualization as a new object into the frames of the video to modify the video to turn the first object into the selected virtual animal.

(Claim 1 above includes the limitations of Claim 2 of the Instant Application)







(Claim 2)
2. The computer-implemented method of claim 1, further comprising: providing a list comprising a set of objects, a set of object states associated with the set of objects, and a set of events, wherein the set of objects are associated with one or more images of a user and each object from the set of objects has at least one object state triggering at least one event from the set of events in the video and each object state is associated with at least one point of the object of the set of objects, wherein the first object is in the list; tracking the first object across two or more frames of the video, the first object having a first object state; identifying a change in the first object state of the first object to a second object state; determining that the second object state of the first object matches a state from the set of object states; and in response to determining the match, triggering at least one event of the set of events in the video.


(Claim 3)
3. The computer-implemented method of claim 2 further comprising: detecting a face of the user within the frames of the video, the face including a set of landmark points corresponding to facial 

(Claim 1 above and Claim 4 below include the limitations of Claim 5 of the Instant Application)
(Claim 4)
4. The computer-implemented method of claim 1, further comprising: determining that the physical displacement corresponds to one of a plurality of eyes of the first object being closed; selecting a virtual cat as the virtual animal in response to determining that the physical displacement corresponds to one of a plurality of eyes of the first object being closed; and turning the first object into the virtual cat in the frames of the video in response to determining that the physical displacement corresponds to one of a plurality of eyes of the first object being closed.

(Claim 6)
6. The computer-implemented method of claim 1, wherein the visualization is added after a time delay from when the first portion of the first object is physically displaced relative to the second portion of the first object, and wherein the visualization is removed from the video in case of detecting a state of the first object, such that the state of the first object corresponds to an average state of the first object based on at least one state prior to the physical displacement that triggered replacement of the at least the portion of the first object.

(Claim 7)
7. The computer-implemented method of claim 1, wherein the visualization is selected at random 

(Claim 1 above and Claim 8 below include the limitations of Claim 8 of the Instant Application)
(Claim 8)
8. The computer-implemented method of claim 1, further comprising: determining that the physical displacement corresponds to raising a nose of the first object with a finger; selecting a virtual pig as the virtual animal in response to determining that the physical displacement corresponds to raising the nose of the first object with the finger; and turning the first object into the virtual pig in the frames of the video in response to determining that the physical displacement corresponds to raising the nose of the first object with the finger.

(Claim 1 above and Claim 9 below include the limitations of Claim 9 of the Instant Application)
(Claim 9)
9. The computer-implemented method of claim 1, further comprising: determining that the physical displacement corresponds to showing horns on the first object with fingers; selecting a virtual deer as the virtual animal in response to determining that the physical displacement corresponds to showing horns on the first object with fingers; and turning the first object into the virtual deer in the frames of the video in response to determining that the physical displacement corresponds to showing horns on the first object with fingers.

(Claim 1 above and Claim 10 below include the limitations of Claim 10 of the Instant Application)
(Claim 10)
10. The computer-implemented method of claim 1, wherein the video comprises a real-time video stream, wherein detecting the physical displacement comprises detecting that a first facial portion has been moved relative to a second facial portion, wherein the visualization comprises a first visualization corresponding to 

(Claim 1)
1. A computer-implemented method comprising: detecting, by a processor of a mobile computing device, a first object within frames of a video; detecting, by the processor of the mobile computing device, physical displacement of a first portion of the first object relative to a second portion of the first object across the frames of the video; selecting, by the mobile computing device, a virtual animal from a plurality of virtual animals as a visualization based on a type of gesture performed by the first object corresponding to the physical displacement, the selecting comprising: determining whether the physical displacement comprises a first gesture performed by the first object or a second gesture performed the first object; based on determining that the physical displacement comprises the first gesture performed by the first object, selecting a first virtual animal of the plurality of virtual animals as the visualization; and based on determining that the physical displacement comprises the second gesture performed by the first object, selecting a second virtual animal of the plurality of virtual animals as the visualization; and in response to detecting the physical displacement, adding, by the mobile computing device, the visualization as a new object into the frames of the video to modify the video to turn the first object into the selected virtual animal.

(Claim 1 above includes the limitations of Claim 12 of the Instant Application)







(Claim 2)


(Claim 3)
3. The computer-implemented method of claim 2 further comprising: detecting a face of the user within the frames of the video, the face including a set of landmark points corresponding to facial features; and aligning a mesh with the face of the user, the mesh containing a set of feature reference points, each feature reference point corresponding to a landmark point of the set of landmark points, wherein the second object state comprises a facial gesture, wherein the change from the first object state to the second object state corresponds to movement of a first portion of landmark points relative to one or more feature reference points of the mesh, indicating movement of the first portion of landmark points on the face of the user, while a second portion of landmark points remains aligned with corresponding feature reference points of the mesh.


(Claim 1 above and Claim 4 below include the limitations of Claim 15 of the Instant Application)
(Claim 4)
4. The computer-implemented method of claim 1, further comprising: determining that the physical displacement corresponds to one of a plurality of eyes of the first object being closed; selecting a the physical displacement corresponds to one of a plurality of eyes of the first object being closed; and turning the first object into the virtual cat in the frames of the video in response to determining that the physical displacement corresponds to one of a plurality of eyes of the first object being closed.

(Claim 6)
6. The computer-implemented method of claim 1, wherein the visualization is added after a time delay from when the first portion of the first object is physically displaced relative to the second portion of the first object, and wherein the visualization is removed from the video in case of detecting a state of the first object, such that the state of the first object corresponds to an average state of the first object based on at least one state prior to the physical displacement that triggered replacement of the at least the portion of the first object.

(Claim 7)
7. The computer-implemented method of claim 1, wherein the visualization is selected at random from the plurality of visualizations, and wherein the visualization is removed from the video in case of detecting change of a state of the first object from a current state to another state opposite to the current state.

(Claim 1 above and Claim 8 below include the limitations of Claim 18 of the Instant Application)
(Claim 8)
8. The computer-implemented method of claim 1, further comprising: determining that the physical displacement corresponds to raising a nose of the first object with a finger; selecting a virtual pig as the virtual animal in response to determining that the physical displacement corresponds to raising the nose of the first object with the finger; and turning the first object into the virtual pig in the frames of the video in response to determining that the physical displacement corresponds to raising the nose of the first object with the finger.


(Claim 9)
9. The computer-implemented method of claim 1, further comprising: determining that the physical displacement corresponds to showing horns on the first object with fingers; selecting a virtual deer as the virtual animal in response to determining that the physical displacement corresponds to showing horns on the first object with fingers; and turning the first object into the virtual deer in the frames of the video in response to determining that the physical displacement corresponds to showing horns on the first object with fingers.

(Claim 20)
20. A non-transitory processor-readable storage medium storing processor executable instructions that, when executed by a processor of a machine, cause the machine to perform operations comprising: detecting a first object within frames of a video; detecting physical displacement of a first portion of the first object relative to a second portion of the first object across the frames of the video; selecting a virtual animal from a plurality of virtual animals as a visualization based on a type of gesture performed by the first object corresponding to the physical displacement, the selecting comprising: determining whether the physical displacement comprises a first gesture performed by the first object or a second gesture performed the first object; based on determining that the physical displacement comprises the first gesture performed by the first object, selecting a first virtual animal of the plurality of virtual animals as the visualization; and based on determining that the physical displacement comprises the second gesture performed by the first object, selecting a second virtual animal of the plurality of virtual animals as the visualization; and in response to detecting the physical displacement, adding the visualization as a new object into the frames of the video to modify the video to turn the first object into the selected virtual animal. 


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-10 and 20 of U.S. Patent No. 10,950,271. 
Re claim 1, the conflicting claims are not patentably distinct from each other because claim 1 of the Instant Application is anticipated by claim 1 of the Patent No. 10,950,271.
Re claim 2, the conflicting claims are not patentably distinct from each other because claim 2 of the Instant Application is anticipated by claim 1 of the Patent No. 10,950,271.
Re claim 3, the conflicting claims are not patentably distinct from each other because claim 3 of the Instant Application is anticipated by claim 2 of the Patent No. 10,950,271.
Re claim 4, the conflicting claims are not patentably distinct from each other because claim 4 of the Instant Application is anticipated by claim 3 of the Patent No. 10,950,271.
Re claim 5, the conflicting claims are not patentably distinct from each other because claim 5 of the Instant Application is anticipated by claims 1 and 4 of the Patent No. 10,950,271.
Re claim 6, the conflicting claims are not patentably distinct from each other because claim 6 of the Instant Application is anticipated by claim 6 of the Patent No. 10,950,271.
Re claim 7, the conflicting claims are not patentably distinct from each other because claim 7 of the Instant Application is anticipated by claim 7 of the Patent No. 10,950,271.
Re claim 8, the conflicting claims are not patentably distinct from each other because claim 8 of the Instant Application is anticipated by claims 1 and 8 of the Patent No. 10,950,271.
Re claim 9, the conflicting claims are not patentably distinct from each other because claim 9 of the Instant Application is anticipated by claims 1 and 9 of the Patent No. 10,950,271.
Re claim 10, the conflicting claims are not patentably distinct from each other because claim 10 of the Instant Application is anticipated by claims 1 and 10 of the Patent No. 10,950,271.
Re claim 11, the conflicting claims are not patentably distinct from each other because claim 11 of the Instant Application is anticipated by claim 1 of the Patent No. 10,950,271.
Re claim 12, the conflicting claims are not patentably distinct from each other because claim 12 of the Instant Application is anticipated by claim 1 of the Patent No. 10,950,271.
Re claim 13, the conflicting claims are not patentably distinct from each other because claim 13 of the Instant Application is anticipated by claim 2 of the Patent No. 10,950,271.
Re claim 14, the conflicting claims are not patentably distinct from each other because claim 14 of the Instant Application is anticipated by claim 3 of the Patent No. 10,950,271.
Re claim 15, the conflicting claims are not patentably distinct from each other because claim 15 of the Instant Application is anticipated by claims 1 and 4 of the Patent No. 10,950,271.
Re claim 16, the conflicting claims are not patentably distinct from each other because claim 16 of the Instant Application is anticipated by claim 6 of the Patent No. 10,950,271.
Re claim 17, the conflicting claims are not patentably distinct from each other because claim 17 of the Instant Application is anticipated by claim 7 of the Patent No. 10,950,271.
Re claim 18, the conflicting claims are not patentably distinct from each other because claim 18 of the Instant Application is anticipated by claims 1 and 8 of the Patent No. 10,950,271.
Re claim 19, the conflicting claims are not patentably distinct from each other because claim 19 of the Instant Application is anticipated by claims 1 and 9 of the Patent No. 10,950,271.
Re claim 20, the conflicting claims are not patentably distinct from each other because claim 20 of the Instant Application is anticipated by claim 20 of the Patent No. 10,950,271.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ptucha et al. (US 2013/0201105 A1) (hereinafter Ptucha).
Re claim 1, Ptucha discloses a computer-implemented method comprising: detecting, by a processor, a first object within frames of a video (see ¶ 45 for detecting, by a processor (i.e. processor as described in fig. 1 paragraph 30), a first object within frames of a video (i.e. user detection/tracking step 320 detects the users by performing face detection on the current captured image as described in figs. 2-3 paragraph 46). Also, see fig. 4 paragraphs 58, 65-66); determining whether the first object performs a first gesture or a second gesture (see ¶ 54 for determining whether the first object performs a first gesture or a second gesture (i.e. After the controlling user(s) are designated, a detect controlling user gesture step 360 analyzes the time sequence of captured images to detect any gestures made be the controlling user(s) corresponding to one of a predefined set of standardized gestures as described in figs. 2-3 paragraph 53). Also, see figs. 4-5 paragraphs 67, 71, 74); based on determining that the first object performs the first gesture, selecting a first virtual animal of a plurality of virtual animals as a (see ¶ 54 for based on determining that the first object performs the first gesture, selecting a first virtual animal of a plurality of virtual animals as a visualization (i.e. a selection gesture that enables selection of a selectable active user interface element on the digital display 205 as described in figs. 2-3 paragraph 53. Also, see paragraph 41 for a plurality of virtual animals). Thus, the selection gesture that enables selection of a selectable active user interface element on the digital display 205 allows selection of virtual animals as shown in figs. 2-3. Also, see figs. 4-5 paragraphs 67, 69, 71, 73-74); based on determining that the first object performs the second gesture, selecting a second virtual animal of the plurality of virtual animals as the visualization (see ¶ 54 for based on determining that the first object performs the second gesture, selecting a second virtual animal of the plurality of virtual animals as the visualization (i.e. a selection gesture that enables selection of a selectable active user interface element on the digital display 205 as described in figs. 2-3 paragraph 53. Also, see paragraph 41 for a plurality of virtual animals). Thus, the selection gesture that enables selection of a selectable active user interface element on the digital display 205 allows selection of virtual animals as shown in figs. 2-3. Also, see figs. 4-5 paragraphs 67, 69, 71, 73-74); and adding the visualization as a new object into the frames of the video (see ¶s 42, 45 for adding the visualization as a new object into the frames of the video (i.e. avatars can be placed in proximity to the detected users, or avatar heads can be overlaid on the heads of the detected users. The avatars can be photographic images of real people (e.g., models or celebrities), animals or objects, or can be graphical representations of people (e.g., caricatures), animals (e.g., cartoon characters) or objects (e.g., icons) as described in fig. 2 paragraph 41). Thus, adding the visualization as a new object into the frames of the video by placing the avatars in proximity to the detected users or avatar heads can be overlaid on the heads of the detected users as described in fig. 2 paragraph 41)
Re claim 11, Ptucha discloses a system, comprising: one or more processors of a mobile computing device (see ¶s 30, 33-34 for one or more processors of a mobile computing device (i.e. data processing system 110 includes one or more data processing devices include processors as described in fig. 1)); and a non-transitory processor-readable storage medium storing processor executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising (see ¶s 30, 33-34 for a non-transitory processor-readable storage medium storing processor executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (i.e. the data storage system 140 includes one or more processor-accessible memories configured to store information, including program memory storing instructions for causing the data processing system 110 to execute the processes as described in paragraph 31 fig. 1)): detecting a first object within frames of a video (see ¶ 45 for detecting a first object within frames of a video (i.e. user detection/tracking step 320 detects the users by performing face detection on the current captured image as described in figs. 2-3 paragraph 46). Also, see fig. 4 paragraphs 58, 65-66); determining whether the first object performs a first gesture or a second gesture (see ¶ 54 for determining whether the first object performs a first gesture or a second gesture (i.e. After the controlling user(s) are designated, a detect controlling user gesture step 360 analyzes the time sequence of captured images to detect any gestures made be the controlling user(s) corresponding to one of a predefined set of standardized gestures as described in figs. 2-3 paragraph 53). Also, see figs. 4-5 paragraphs 67, 71, 74); based on determining that the first object performs the first gesture, selecting a first virtual animal of a plurality of virtual animals as a visualization (see ¶ 54 for based on determining that the first object performs the first gesture, selecting a first virtual animal of a plurality of virtual animals as a visualization (i.e. a selection gesture that enables selection of a selectable active user interface element on the digital display 205 as described in figs. 2-3 paragraph 53. Also, see paragraph 41 for a plurality of virtual animals). Thus, the selection gesture that enables selection of a selectable active user interface element on the digital display 205 allows selection of virtual animals as shown in figs. 2-3. Also, see figs. 4-5 paragraphs 67, 69, 71, 73-74); based on determining that the first object performs the second gesture, selecting a second virtual animal of the plurality of virtual animals as the visualization (see ¶ 54 for based on determining that the first object performs the second gesture, selecting a second virtual animal of the plurality of virtual animals as the visualization (i.e. a selection gesture that enables selection of a selectable active user interface element on the digital display 205 as described in figs. 2-3 paragraph 53. Also, see paragraph 41 for a plurality of virtual animals). Thus, the selection gesture that enables selection of a selectable active user interface element on the digital display 205 allows selection of virtual animals as shown in figs. 2-3. Also, see figs. 4-5 paragraphs 67, 69, 71, 73-74); and adding the (see ¶s 42, 45 for adding the visualization as a new object into the frames of the video (i.e. avatars can be placed in proximity to the detected users, or avatar heads can be overlaid on the heads of the detected users. The avatars can be photographic images of real people (e.g., models or celebrities), animals or objects, or can be graphical representations of people (e.g., caricatures), animals (e.g., cartoon characters) or objects (e.g., icons) as described in fig. 2 paragraph 41). Thus, adding the visualization as a new object into the frames of the video by placing the avatars in proximity to the detected users or avatar heads can be overlaid on the heads of the detected users as described in fig. 2 paragraph 41)
Re claim 20, Ptucha discloses a non-transitory processor-readable storage medium storing processor executable instructions that, when executed by a processor of a machine, cause the machine to perform operations comprising: detecting a first object within frames of a video (see ¶ 45 for detecting a first object within frames of a video (i.e. user detection/tracking step 320 detects the users by performing face detection on the current captured image as described in figs. 2-3 paragraph 46). Also, see fig. 4 paragraphs 58, 65-66); determining whether the first object performs a first gesture or a second gesture (see ¶ 54 for determining whether the first object performs a first gesture or a second gesture (i.e. After the controlling user(s) are designated, a detect controlling user gesture step 360 analyzes the time sequence of captured images to detect any gestures made be the controlling user(s) corresponding to one of a predefined set of standardized gestures as described in figs. 2-3 paragraph 53). Also, see figs. 4-5 paragraphs 67, 71, 74); (see ¶ 54 for based on determining that the first object performs the first gesture, selecting a first virtual animal of a plurality of virtual animals as a visualization (i.e. a selection gesture that enables selection of a selectable active user interface element on the digital display 205 as described in figs. 2-3 paragraph 53. Also, see paragraph 41 for a plurality of virtual animals). Thus, the selection gesture that enables selection of a selectable active user interface element on the digital display 205 allows selection of virtual animals as shown in figs. 2-3. Also, see figs. 4-5 paragraphs 67, 69, 71, 73-74); based on determining that the first object performs the second gesture, selecting a second virtual animal of the plurality of virtual animals as the visualization (see ¶ 54 for based on determining that the first object performs the second gesture, selecting a second virtual animal of the plurality of virtual animals as the visualization (i.e. a selection gesture that enables selection of a selectable active user interface element on the digital display 205 as described in figs. 2-3 paragraph 53. Also, see paragraph 41 for a plurality of virtual animals). Thus, the selection gesture that enables selection of a selectable active user interface element on the digital display 205 allows selection of virtual animals as shown in figs. 2-3. Also, see figs. 4-5 paragraphs 67, 69, 71, 73-74); and adding the visualization as a new object into the frames of the video (see ¶s 42, 45 for adding the visualization as a new object into the frames of the video (i.e. avatars can be placed in proximity to the detected users, or avatar heads can be overlaid on the heads of the detected users. The avatars can be photographic images of real people (e.g., models or celebrities), animals or objects, or can be graphical representations of people (e.g., caricatures), animals (e.g., cartoon characters) or objects (e.g., icons) as described in fig. 2 paragraph 41). Thus, adding the visualization as a new object into the frames of the video by placing the avatars in proximity to the detected users or avatar heads can be overlaid on the heads of the detected users as described in fig. 2 paragraph 41)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ptucha et al. (US 2013/0201105 A1) (hereinafter Ptucha) as applied to claims 1, 11 and 20 above, and further in view of Parshionikar (US 2018/0364810 A1) (hereinafter Parshionikar). 
Re claim 2, Ptucha as discussed in claim 1 above discloses all the claim limitations with additional claimed feature further comprising: detecting, by the (see figs. 2-4 ¶s 41-42, 45 for detecting, by the processor (i.e. processor as described in fig. 1 paragraph 30), of a first portion of the first object relative to a second portion of the first object across the frames of the video (i.e. user detection/tracking step 320 detects the users by performing face detection on the current captured image as described in figs. 2-3 paragraph 46). Also, see fig. 4 paragraphs 65-66); and selecting a virtual animal from the plurality of virtual animals based on a type of gesture performed by the first object corresponding to (see ¶ 54 for selecting a virtual animal from the plurality of virtual animals based on a type of gesture performed by the first object corresponding to (i.e. a selection gesture that enables selection of a selectable active user interface element on the digital display 205 as described in figs. 2-3 paragraph 53. Also, see paragraph 41 for a plurality of virtual animals). Thus, the selection gesture that enables selection of a selectable active user interface element on the digital display 205 allows selection of virtual animals as shown in figs. 2-3. Also, see figs. 4-5 paragraphs 67, 69, 71, 73-74)
Ptucha fails to explicitly teach physical displacement, the physical displacement. However, the reference of Parshionikar explicitly teaches physical displacement, the physical displacement (see fig. 17 ¶ 35 of the Provisional application No. 61/837, 215 of the reference of Parshionikar for physical displacement. Also, see fig. 18-20)
Therefore, taking the combined teachings of Ptucha and Parshionikar as a whole, it would have been obvious before the effective filing date of the claimed 
One will be motivated to incorporate the above feature into the system of Ptucha as taught by Parshionikar for the benefit of having a controller 1110 that is shown to contain Facial Expression (FE) Sensors 1102 which generates FE data, and Head/Body Motion Sensors 1104 that generate Head/Body Motion data, wherein the FE data includes information indicative of various facial expressions such as (but not limited to) data indicating presence / absence and/or strength / level of the facial expression at any given moment of time, and it may also include data related to rate and amount of change of level of FE from the previous time that information was gathered to the latest time of measurement, wherein the user wearing the controller 1110 and controlling a TV 1150 by means of user gestures (motions of head and facial expressions) in order to have a user friendly interaction (see figs. 11, 23 ¶ 29 of the Provisional application No. 61/837, 215 of the reference of Parshionikar)
Re claim 10, Ptucha as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the video comprises a real-time video stream (see ¶ 38 for the video comprises a real-time video stream (i.e. a video feed (i.e., a time sequence of images) captured by the digital camera 210 as described in fig. 2 paragraph 45)), wherein detecting the first gesture (see ¶ 54 for detecting the first gesture (i.e. After the controlling user(s) are designated, a detect controlling user gesture step 360 analyzes the time sequence of captured images to detect any gestures made be the controlling user(s) corresponding to one of a predefined set of standardized gestures as described in figs. 2-3 paragraph 53). Also, see figs. 4-5 paragraphs 67, 71, 74)
Ptucha fails to explicitly teach comprises detecting that a first facial portion has been moved relative to a second facial portion, wherein the visualization comprises a first visualization corresponding to physical displacement of the first facial portion relative to the second facial portion, and wherein a second visualization of the plurality of visualization corresponds to physical displacement of a third facial portion relative to the second facial portion. However, the reference of Parshionikar explicitly teaches comprises detecting that a first facial portion has been moved relative to a second facial portion, wherein the visualization comprises a first visualization corresponding to physical displacement of the first facial portion relative to the second facial portion, and wherein a second visualization of the plurality of visualization corresponds to physical displacement of a third facial portion relative to the second facial portion (see fig. 17 ¶ 35 of the Provisional application No. 61/837, 215 of the reference of Parshionikar for detecting that a first facial portion has been moved relative to a second facial portion, wherein the visualization comprises a first visualization corresponding to physical displacement of the first facial portion relative to the second facial portion, and wherein a second visualization of the plurality of visualization corresponds to physical displacement of a third facial portion relative to the second facial portion. Also, see figs. 18-20)
Therefore, taking the combined teachings of Ptucha and Parshionikar as a whole, it would have been obvious before the effective filing date of the claimed 
Per claim 10, Ptucha and Parshionikar are combined for the same motivation as set forth in claim 2 above.
Re claim 12, Ptucha as discussed in claim 11 above discloses all the claim limitations with additional claimed feature wherein the operations further comprise: detecting of a first portion of the first object relative to a second portion of the first object across the frames of the video (see ¶ 45 for detecting a first object within frames of a video (i.e. user detection/tracking step 320 detects the users by performing face detection on the current captured image as described in figs. 2-3 paragraph 46). Also, see fig. 4 paragraphs 58, 65-66); and selecting a virtual animal from the plurality of virtual animals based on a type of gesture performed by the first object corresponding to (see ¶ 54 for selecting a virtual animal from the plurality of virtual animals based on a type of gesture performed by the first object corresponding to (i.e. a selection gesture that enables selection of a selectable active user interface element on the digital display 205 as described in figs. 2-3 paragraph 53. Also, see paragraph 41 for a plurality of virtual animals). Thus, the selection gesture that enables selection of a selectable active user interface element on the digital display 205 allows selection of virtual animals as shown in figs. 2-3. Also, see figs. 4-5 paragraphs 67, 69, 71, 73-74)
Ptucha fails to explicitly teach physical displacement, the physical displacement. However, the reference of Parshionikar explicitly teaches physical displacement, the physical displacement (see fig. 17 ¶ 35 of the Provisional application No. 61/837, 215 of the reference of Parshionikar for physical displacement. Also, see fig. 18-20)
Therefore, taking the combined teachings of Ptucha and Parshionikar as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (physical displacement) into the system of Ptucha as taught by Parshionikar.
Per claim 12, Ptucha and Parshionikar are combined for the same motivation as set forth in claim 2 above.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ptucha et al. (US 2013/0201105 A1) (hereinafter Ptucha) as applied to claims 1, 11 and 20 above, and further in view of Au et al. (US 2006/0227997 A1) (hereinafter Au).
Re claim 3, Ptucha as discussed in claim 1 above discloses all the claimed limitations but fails to explicitly teach further comprising: providing a list comprising a set of objects, a set of object states associated with the set of objects, and a set of events, wherein the set of objects are associated with one or more images of a user and each object from the set of objects has at least one object state triggering at least one event from the set of events in the video and each object state is associated with at least one point of the object of the set of objects, wherein the first object is in the list; tracking the first object across two or more frames of the video, the first object having a first object state; identifying a change in the first object state of the first object to a second object state; determining that the second object state of the first object matches a state from the set of object states; and in response to determining the match, triggering at (see fig. 1 ¶s 6, 45-46, 49 for providing a list comprising a set of objects, a set of object states associated with the set of objects, and a set of events, wherein the set of objects are associated with one or more images of a user and each object from the set of objects has at least one object state triggering at least one event from the set of events in the video and each object state is associated with at least one point of the object of the set of objects (i.e. objects state triggering event from the set of events in the video as described in fig. 2 paragraphs 17, 30, for example), wherein the first object is in the list (i.e. lists and objects in a list as described in figs. 3-6 paragraphs 22, 27, 41, 44, 55, for example)); tracking the first object across two or more frames of the video, the first object having a first object state (see figs. 1-2, 6 ¶s 45-47, 55 for tracking the first object across two or more frames of the video, the first object having a first object state (i.e. tracking object across frames of the video as described in figs. 3-5 paragraphs 27-30, 38, for example)); identifying a change in the first object state of the first object to a second object state (see figs. 2, 4-6 ¶s 44-46 for identifying a change in the first object state of the first object to a second object state (i.e. identifying a change in objects state as described in fig. 3 paragraphs 30-32, for example)); determining that the second object state of the first object matches a state from the set of object states (see fig. 2 ¶ 30 for determining that the second object state of the first object matches a state from the set of object states (i.e. determining objects state matching as described in fig. 3 paragraphs 31-32, for example)); and in response to determining the match, triggering at least one event of the set of events in the video (see fig. 2 ¶s 44-46, 49, 55 for in response to determining the match, triggering at least one event of the set of events in the video (i.e. determining matching and triggering event of the set of events in the video as described in figs. 3, 6 paragraphs, 17, 30-32, for example))
Therefore, taking the combined teachings of Ptucha and Au as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (triggering at least one event) into the system of Ptucha as taught by Au.
One will be motivated to incorporate the above feature into the system of Ptucha as taught by Au for the benefit of having an appliance manager 28 that can be adapted to interface with the host application software program 24 as well as other components within the system 10, and the video images and/or other information acquired by the DVSS's 14 can be fed through the appliance manager 28, which tasks the appropriate appliance modules 30 to determine the occurrence of any events configured within the system 10, so if an event is triggered, the appliance manager 28 can be configured to output a response (e.g. via the user interface 20) indicating that an event has occurred within a region of interest in order to ease the processing time and have a user friendly interaction (see fig. 2 ¶ 17)
Re claim 13, the combination of Ptucha and Au as discussed in claim 3 above discloses all the claimed limitations of claim 13.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ptucha et al. (US 2013/0201105 A1) (hereinafter Ptucha) as applied to claims 1, 11 and 20 above, and further in view of Au et al. (US 2006/0227997 A1) (hereinafter Au), and further in view of Tong et al. (US 2013/0201187 A1) (hereinafter Tong), and further in view of Folta et al. (US 2012/0106806 A1) (hereinafter Folta).
Re claim 4, the combination of Ptucha and Au as discussed in claim 3 above discloses all the claimed limitations but fails to explicitly teach further comprising: detecting a face of the user within the frames of the video, the face including a set of landmark points corresponding to facial features; and aligning a mesh with the face of the user, the mesh containing a set of feature reference points, each feature reference point corresponding to a landmark point of the set of landmark points. However, the reference of Tong explicitly teaches detecting a face of the user within the frames of the video, the face including a set of landmark points corresponding to facial features (see figs. 1-2 ¶s 18, 21-26 for detecting a face of the user within the frames of the video, the face including a set of landmark points corresponding to facial features); and aligning a mesh with the face of the user, the mesh containing a set of feature reference points, each feature reference point corresponding to a landmark point of the set of landmark points (see figs. 1-2, 5 ¶s 18, 22-26, 31, 34 for aligning a mesh with the face of the user, the mesh containing a set of feature reference points, each feature reference point corresponding to landmark point of the set of landmark points)
Therefore, taking the combined teachings of Ptucha, Au and Tong as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (detecting a face) into the system of Ptucha as taught by Tong.
One will be motivated to incorporate the above feature into the system of Ptucha as taught by Tong for the benefit of having a simulation module 110 which may be used to select images from among the images provided by capture module 102, perform face detection on the selected images to obtain facial bounding-boxes and facial landmarks, recover camera parameters and obtain sparse key-point, perform multi-view stereo techniques to generate a dense avatar mesh, fit the mesh to a morphable 3D face model, refine the 3D face model by aligning and smoothing it, and synthesize a texture image for the face model in order to ease the processing time and improve efficiency (see ¶ 18)
Furthermore, Ptucha fails to explicitly teach wherein the second object state comprises a facial gesture, wherein the change from the first object state to the second object state corresponds to movement of a first portion of landmark points relative to one or more feature reference points of the mesh, indicating movement of the first portion of landmark points on the face of the user, while a second portion of landmark points remains aligned with corresponding feature reference points of the mesh. However, the reference of Folta explicitly teaches wherein the second object state comprises a facial gesture, wherein the change from the first object state to the second object state corresponds to movement of a first portion of landmark points relative to (see figs. 1, 3-7 ¶s 35-39 for the second object state comprises a facial gesture (i.e. facial expression as described in paragraph 25, for example), wherein the change from the first object state (i.e. location of (e.g., moving) faces as described in fig. 2 paragraphs 29-30, for example) to the second object state (i.e. location of (e.g., moving) faces as described in fig. 2 paragraphs 29-30, for example) corresponds to movement of a first portion of landmark points (i.e. points 221, 222, etc… as described in fig. 2 paragraphs 29-30, for example) relative to one or more feature reference points of the mesh (i.e. a mesh aligned with a face that describes the physical location of significant facial landmarks on the face as shown in fig. 2), indicating movement of the first portion of landmark points on the face of the user (i.e. points 221, 222, etc… as described in fig. 2 paragraphs 29-30, for example), while a second portion of landmark points (i.e. points 221, 222, etc… as described in fig. 2 paragraphs 29-30, for example) remains aligned with corresponding feature reference points of the mesh (i.e. a mesh aligned with a face that describes the physical location of significant facial landmarks on the face as shown in fig. 2))
Therefore, taking the combined teachings of Ptucha, Au and Folta as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (feature reference points) into the system of Ptucha as taught by Folta.

Re claim 14, the combination of Ptucha, Au, Tong and Folta as discussed in claim 4 above discloses all the claimed limitations of claim 14.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ptucha et al. (US 2013/0201105 A1) (hereinafter Ptucha) as applied to claims 1, 11 and 20 above, and further in view of Nevatie (US 2015/0163416 A1)(hereinafter Nevatie), and further in view of Parshionikar (US 2018/0364810 A1) (hereinafter Parshionikar). 
Re claim 6, Ptucha as discussed in claim 1 above discloses all the claimed limitations but fails to explicitly teach wherein the visualization is added after a time delay from when a first portion of the first object is physically displaced relative to a second portion of the first object, and wherein the visualization is removed from the video in case of detecting a state of the first object, such that the state of the first object corresponds to an average state of the first object based on at least one state prior to a physical displacement that triggered replacement of the at least the portion of the first object. However, the reference of Nevatie explicitly teaches wherein the visualization is (see ¶s 44, 49, 74 for the visualization is added after a time delay from when a first portion of the first object is relative to a second portion of the first object (i.e. the input video images 31 may be recorded and then processed by the content replacement apparatus 40 later as described in fig. 2 paragraph 45. It is noted that there is a time delay to process the input video images 31, and as a result, there has to be a time delay for the content replacement apparatus 40 to selectively replace the identified portions with alternate content 42, wherein the content replacement apparatus 40 is actually removing such identified portions and then adding alternate content 42), and wherein the visualization is removed from the video in case of detecting a state of the first object, such that the state of the first object corresponds to an average state of the first object based on at least one state prior to that triggered the replacement of the at least the portion of the first object (i.e. the determined replacement content 42a or 42b is then maintained until the next scene change point. That is, even if the camera now changes focal length and moves from a high zoom or narrow point of field of view (high Z or H value) and returns towards a wide field of view or normal condition (low Z or H value) all within a single scene, then the replacement image 42b is maintained until the next scene change point, at which point in time the determination is made again as described in fig. 4 paragraph 76, for example). Thus, replacement content 42a or 42b is maintained until the next scene change point, at which point in time the determination is made again, so that replacement content 42a or 42b is removed)
Therefore, taking the combined teachings of Ptucha and Nevatie as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (visualization is removed) into the system of Ptucha as taught by Nevatie.
One will be motivated to incorporate the above feature into the system of Ptucha as taught by Nevatie for the benefit of having a content replacement apparatus 40 that is arranged to identify relevant portions of received video images corresponding to the observed subject of interest 10, and to selectively replace the identified portions with alternate content 42, these video images are modified so that the billboard 10, which originally displayed the word "Sport", now appears to display the alternate content 42, as illustrated by the word "Other" in order to ease the processing time and improve efficiency (see fig. 2 ¶ 44)
Furthermore, Ptucha fails to explicitly teach physically displaced, a physical displacement. However, the reference of Parshionikar explicitly teaches physically displaced, a physical displacement (see fig. 17 ¶ 35 of the Provisional application No. 61/837, 215 of the reference of Parshionikar for physically displaced, a physical displacement. Also, see figs. 18-20)
Therefore, taking the combined teachings of Ptucha and Parshionikar as a whole, it would have been obvious before the effective filing date of the claimed 
One will be motivated to incorporate the above feature into the system of Ptucha as taught by Parshionikar for the benefit of having a controller 1110 that is shown to contain Facial Expression (FE) Sensors 1102 which generates FE data, and Head/Body Motion Sensors 1104 that generate Head/Body Motion data, wherein the FE data includes information indicative of various facial expressions such as (but not limited to) data indicating presence / absence and/or strength / level of the facial expression at any given moment of time, and it may also include data related to rate and amount of change of level of FE from the previous time that information was gathered to the latest time of measurement, wherein the user wearing the controller 1110 and controlling a TV 1150 by means of user gestures (motions of head and facial expressions) in order to have a user friendly interaction (see figs. 11, 23 ¶ 29 of the Provisional application No. 61/837, 215 of the reference of Parshionikar)
Re claim 16, the combination of Ptucha, Nevatie and Parshionikar as discussed in claim 6 above discloses all the claimed limitations of claim 16.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ptucha et al. (US 2013/0201105 A1) (hereinafter Ptucha) as applied to claims 1, 11 and 20 above, and further in view of Nevatie (US 2015/0163416 A1)(hereinafter Nevatie).
Re claim 7, Ptucha as discussed in claim 1 above discloses all the claimed limitations but fails to explicitly teach wherein the visualization is selected at random from the plurality of visualizations, and wherein the visualization is removed from the  (see ¶s 49, 74 for the visualization is selected at random from the plurality of visualizations (i.e. content replacement apparatus 40 is arranged to identify relevant portions of received video images corresponding to the observed subject of interest 10, and to selectively replace the identified portions with alternate content 42, these video images are modified so that the billboard 10, which originally displayed the word "Sport", now appears to display the alternate content 42, as illustrated by the word "Other" as described in fig. 2 paragraph 44. Thus, it should be noted that by selectively replacing the identified portions of received video images corresponding to the observed subject of interest 10 with alternate content 42, the content replacement apparatus 40 is selectively selecting the alternate content 42 at random from the plurality of alternate content 42 as described in fig. 2 paragraph 44), and wherein the visualization is removed from the video in case of detecting change of a state of the first object from a current state to another state opposite to the current state (i.e. the determined replacement content 42a or 42b is then maintained until the next scene change point. That is, even if the camera now changes focal length and moves from a high zoom or narrow point of field of view (high Z or H value) and returns towards a wide field of view or normal condition (low Z or H value) all within a single scene, then the replacement image 42b is maintained until the next scene change point, at which point in time the determination is made again as described in fig. 4 paragraph 76, for example). Thus, replacement content 42a or 42b is maintained until the next scene change point, at which point in time the determination is made again, so that replacement content 42a or 42b is removed)
Therefore, taking the combined teachings of Ptucha and Nevatie as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (visualization is removed) into the system of Ptucha as taught by Nevatie.
One will be motivated to incorporate the above feature into the system of Ptucha as taught by Nevatie for the benefit of having a content replacement apparatus 40 that is arranged to identify relevant portions of received video images corresponding to the observed subject of interest 10, and to selectively replace the identified portions with alternate content 42, these video images are modified so that the billboard 10, which originally displayed the word "Sport", now appears to display the alternate content 42, as illustrated by the word "Other" in order to ease the processing time and improve efficiency (see fig. 2 ¶ 44)
Re claim 17, the combination of Ptucha and Nevatie as discussed in claim 7 above discloses all the claimed limitations of claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
10/8/2021
/JOSE M. MESA/
Examiner
Art Unit 2484



/THAI Q TRAN/           Supervisory Patent Examiner, Art Unit 2484